Citation Nr: 0612674	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  01-06 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a thoracic spine disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had active duty service from August 1965 to 
January 1967.  He was discharged under honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran testified at a hearing at the RO before a 
Decision Review Officer in September 2001.  In September 
2003, the Board remanded this matter to the RO via the AMC 
for additional development.  


FINDINGS OF FACT

1.  The veteran's thoracic spine disability is manifested by 
no more than severe limitation of motion of the dorsal spine; 
it is not manifested by forward flexion of the thoracolumbar 
spine between 30 and 60 degrees, or combined range of motion 
not greater than 120 degrees; it is not manifested by 
ankylosis or incapacitating episodes.

2. The veteran's current mild degenerative joint disease of 
the lumbosacral spine was not manifested during his active 
duty service or for many years thereafter, nor is it 
otherwise related to such service.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
thoracic spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5291 (as in effect prior to September 26, 2003); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5237 (2005).

2.  A low back disability was not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO provided VCAA notice to the appellant in August 2004 
which was after the September 2001 rating decision on appeal.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2004 letter, the RO informed the 
appellant of the applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board is mindful 
that the VCAA letter did not satisfy the VCAA requirement 
advising the appellant of the pertinent criteria regarding 
his service-connected thoracic spine disability.  
Nevertheless, the Board finds this to be a harmless error as 
notice of the criteria was provided in the June 2001 
statement of the case and October 2001 and September 2005 
supplemental statements of the case.  The Board also notes 
that the August 2004 letter implicitly notified the appellant 
that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  With respect to the pending 
claim for service connection in this case, the Board finds 
that the veteran is not prejudiced by a decision at this time 
in view of the Board's decision to deny this claim.  Thus, 
there is no disability rating or effective date that will be 
assigned for the claimed disability.  In regard to the 
pending increased rating claim, the Board similarly finds 
that the veteran is not prejudiced by a decision at this time 
in view of the denial of this claim.  Thus, no effective date 
will be assigned for this disability.  

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified 
medical records and affording the veteran examinations during 
the appeal period.  In this regard, the evidence contains the 
appellant's report that he was treated by a private 
physician, Dr. Rutledge, for his back problems right after 
service.  Accordingly, he was asked in the August 2004 letter 
to complete and sign a VA Form 21-4142 so that VA could 
obtain Dr. Rutledge's records.  However, he did not submit a 
completed VA Form 21-4142.  Additionally, the appellant was 
provided with the opportunity to testify at a Board hearing, 
but did not elect such a hearing.  The appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Factual Background

The veteran's service medical records show that in September 
1965 he fell down a half flight of stairs with resulting 
sharp pain in his mid back.  He reported to the emergency 
room where x-rays revealed a slight compression fracture of 
the 10th thoracic vertebrae and an incidental finding of 
spina bifida occulta of the first sacral segment which was 
not clinically significant.  

An October 1965 service medical records notes "LBP 
(Trauma)."  It also notes that the veteran experienced the 
onset of left sided back pain lifting garbage that morning 
with no radiation.  There was no spasm or tenderness on 
examination.  The veteran was assessed as having questionable 
mild strain.  

An August 1966 service medical record shows that the veteran 
fell and hurt his back "Sunday night."  Findings revealed 
slight muscle spasm of the right paraspinal muscle.  X-ray 
views of the thoracic and lumbar spine revealed an old 
compression fracture T10 with no acute fractures noted and no 
other abnormalities seen.  The veteran was prescribed Robaxin 
and Desenex.  Additional thoracic and lumbar spine x-rays 
were taken in January 1967 due to back pain.  Findings 
revealed minimal loss of volume of T10, no other 
abnormalities seen.

In August 1968, the veteran filed a claim for a "broken 
back" in 1963 and 1965 and a "back operation" in 1968.

The veteran underwent a VA neurological consultation in 
November 1999 primarily for conditions unrelated to his back.  
However, the veteran did report that he had been in a severe 
motor vehicle accident nine years earlier and two years 
earlier with apparently severe trauma on the neck and lower 
back with fractures.  He was diagnosed as having several 
flexion/extension injuries of the neck with possible 
fractures.  The examiner said that since the veteran's last 
fall he had had permanent pain and numbness in the left arm 
and the possibility of a cervical root compression should be 
excluded.

VA outpatient records from 1999 to 2000 include intermittent 
complaints of neck low back pain, including in records dated 
in January and March 2000.

During an April 2000 VA orthopedic examination, the veteran 
complained of severe back pain associated with marked 
stiffness, fatigue and lack of stamina.  He was taking 
Ibuprofen for pain.  He reported that he had been unemployed 
for five years due to his fractured T10 spine and heart 
condition.  Range of motion of the thoracic spine on flexion 
was 20 degrees, extension from 0 to 15 degrees, lateral 
flexion of 20 degrees on each side and rotation to 30 degrees 
on the right and left side.  Rotation was 35 degrees to the 
right and 30 degrees to the left.  Left lateral rotation and 
left lateral flexion was painful.  The examiner did not find 
additional loss of motion due to functional loss nor did he 
find fixed deformity.  He diagnosed the veteran as having 
residuals of the compression fracture of T-10 with above-
mentioned limitations.  

The veteran complained of mid back and lower extremity pain 
during a June 2000 evaluation at a VA orthopedic clinic.  He 
was noted to have a 35 year history of mid thoracic pain that 
began from a fall out of a two-story building in service.  
Findings revealed "[n]o step-off" and no real tenderness.  
Motor findings revealed that the veteran had 5/5 strength in 
all major motor groups of the upper and lower extremities.  
He was able to heel and toe walk, but with clenched fingers.  
He had negative straight leg raise and his sensation was 
grossly intact.  X-ray findings revealed an old, healed 
compression fracture at T7 and mild kyphotic deformity and 
bridging osteophytes on the anterior vertebral body above and 
below the T7 level.  There were only scattered degenerative 
changes in the lumbar spine.  The veteran was given an 
impression of chronic back pain and bilateral lower extremity 
pain which was worsening.  The examiner indicated that there 
was no evidence of a definite myelopathy in the veteran's 
lower extremities, although he did have a slightly wide base 
when walking on his toes.  The examiner thought the veteran 
may have had some residual mild problems with coordination 
from his previous head injury and/or stroke.  He suggested 
that the veteran undergo a magnetic imaging resonance (MRI) 
to rule out a herniated disc.

In June 2000, the RO increased the veteran's rating for his 
service-connected compression fracture to 10 percent 
disabling, effective November 15, 1999.

MRI studies were performed on the veteran's lumbar and 
thoracic spines in August 2000.  Lumbar spine findings 
revealed mild osteoarthritis facet joints L3-L4 with no 
herniated disc or spinal stenosis.  Thoracic spine findings 
revealed and old mild compression fracture anterior aspect 
vertebral body T10.  

An August 2000 progress note contains an assessment of mild 
degenerative joint disease of the lumbosacral spine.  

A May 2001 VA outpatient record contains an assessment of low 
back pain - peripheral neuropathy per EMG with ongoing 
symptoms and findings on examination.  

During a hearing at the RO before a Decision Review Officer 
in September 2001, the veteran testified that he fell down 
some stairs in service and was told that he sprained his 
back.  He said that after service in 1967 he saw a private 
physician, Dr. Rutledge, who told him he broke his back.  He 
reported that he saw a few chiropractors after that and had 
had the pain for 35 years.  With respect to his service-
connected thoracic spine disability, the veteran said that he 
can only stand on a hard surface for 10 to 15 minutes at a 
time and he has to pull over every 30 minutes when riding in 
a car.  He described the pain as continuous, but worse some 
days than others.  He said he was not presently taking any 
medication for the pain.  When asked about documented car 
accidents in the claims file, the veteran said that the 
injuries were to his neck, not his back.  

VA outpatient records from 2001 to 2003 reflect the veteran's 
complaints of ongoing back pain.  

In May 2003, the veteran presented to a VA medical facility 
with complaints of chronic low back pain.  He reported 
episodes of "fire in both legs" to his knees and weakness 
causing him to fall.  He described the back pain as a 9 on a 
scale of 1 to 10 and said it was a chronic, sharp, burning, 
and constant pain that had its onset in 1998.  Findings 
revealed palpating pain in the lower thoracic area.  The 
veteran was assessed as having chronic back pain and 
radicular pain.  X-rays showed moderate compression of T9 or 
T10, probably chronic with minimal degenerative joint disease 
changes in the lower thoracic spine.  

During a VA orthopedic examination in January 2005, the 
veteran reported that in the early 1980s he fractured his 
tailbone when he fell on it and underwent an operation, but 
that this situation did not affect his other initial back 
problem stemming from a fall down some stairs in service in 
1966.  He denied undergoing surgery for his thoracic or 
lumbar spines and denied ambulatory aids, but said he did 
occasionally use a soft brace.  He reported that his thoracic 
and lumbar areas hurt daily and estimated his average 
discomfort to be a 5 out of 10.  He reported the onset of 
radiating pain from the front to the back on the left side 
that began two years earlier.  He was not currently under 
treatment and took ibuprofen for pain.  He denied flare-ups, 
but said the pain increased when stepping off a curb or 
twisting.  

On examination in January 2005 the veteran had a normal gait.  
There was tenderness to palpation at the thoracic lumbar 
junction regional right paravertebral, but not the left.  
There was no muscle spasm and the pelvis was level.  There 
was a slight complaint of pain midline percussion mid to 
lower thoracic spine and slight increase in kyphosis mid to 
lower thoracic spine.  Deep tendon reflexes were 2/4 
bilaterally.  Manual muscle strength testing was 5/5.  
Sensory findings were normal and seated straight leg raising 
on the right was negative and on the left was 85 degrees.  
The veteran complained of discomfort in the lower dorsal 
spine region and posterior aspect of the left thigh.  Range 
of motion of the thoracic and lumbar spines included flexion 
to 85 degrees, extension to 15 degrees, side being on the 
right 25 degrees and on the left 20 degrees.  Rotation was 45 
degrees on the right and left sides.  There was some 
complaint of "pain terminal degrees."  No change with 
repeat flexion.  The veteran was given an impression of 
degenerative spondylosis T10, T11 and T12; prominent spur 
anterior superior aspect L3 vertebral body; smaller spurs 
laterally L2 & L4; and early slight degenerative joint 
disease L3-4 and 5.  The examiner noted that the veteran 
failed to show for a scheduled EMG to rule out a right lumbar 
radiculopathy.  He estimated that the veteran had functional 
impairment thoracic/lumbar close to moderate with no 
weakness, fatigability or incoordination.   

In a June 2005 addendum opinion, the January 2005 VA examiner 
said that he had reviewed the veteran's claims file and that 
all disabilities had been diagnosed on his January 2005 
examination report.  He also said that T-L limitation of 
motion was mild.   

III.  Thoracic Spine Disability

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002. See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the new criteria in its 
September 2005 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Code 5291, limitation of motion of the dorsal spine is 
assigned a 0 percent rating for slight limitation of motion, 
and a maximum 10 percent rating for moderate or severe 
limitation of motion.   

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned. When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief. A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under the revised general rating formula for rating diseases 
and injuries of the spine, effective September 26, 2003, with 
or without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 5236 Sacroiliac injury 
and weakness 5237 Lumbosacral or cervical strain 5238 Spinal 
stenosis 5239 Spondylolisthesis or segmental instability 5240 
Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The evaluation of the same manifestation under different 
diagnoses is to be avoided. 38 C.F.R. § 4.14 (2005).  The 
statute implicitly contains the concept that the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate a claimant for the actual 
impairment of his earning capacity and would constitute 
"pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  However, if a 
veteran has separate and distinct manifestations relating to 
the same injury, he should be compensated under different 
diagnostic codes.  Fanning v. Brown, 4 Vet. App. 225 (1993).

As noted above, a 10 percent evaluation is the maximum rating 
that may be assigned for limitation of motion of the dorsal 
spine under Diagnostic Code 5291 (as in effect prior to 
September 26, 2003).  Consequently, the veteran may not be 
granted an increased rating based upon complaints of pain 
pursuant to 38 C.F.R. §§4.40, 4.45, and Deluca, supra.  See 
Johnston, supra.  Moreover, the clinical evidence discussed 
above does not show that his dorsal spine is ankylosed. 
Therefore, an increased rating pursuant to Diagnostic Code 
5288 is also not warranted.

With respect to the new rating criteria, the Board observes 
that there is no Diagnostic Code that specifically pertains 
to the dorsal spine.  Under the new general rating formula 
for diseases and injuries of the spine, the lumbar and dorsal 
spines are now considered together as the thoracolumbar 
spine, and the disability ratings are now assigned based on 
the degree of limitation of motion for this entire aspect of 
the spine.  Hence, it would appear that under the new rating 
criteria, the veteran would not be entitled to a higher than 
10 percent rating based on his demonstrated ranges of motion 
during the most recent VA examination.  Findings during this 
examination included flexion of the thoracic spine to 85 
degrees, extension to 15 degrees, side bending to 25 degrees 
on the right and 20 degrees on the left, and rotation to 45 
degrees on the right and the left.  This results in a 
combined range of motion of 235 degrees.  Neither the finding 
on forward flexion nor the combined rating meets the criteria 
under the new rating criteria for a 30 percent rating.  

Although the reported range on flexion during the April 2000 
evaluation was 20 degrees, this does not appear consistent 
with the finding from the January 2005 VA examination of 85 
degrees flexion and the January 2005 examiner's addendum 
opinion that the veteran's T-L limitation of motion was 
"mild".  Moreover, since the January 2005 findings are the 
most recent examination findings of record, these findings 
will be accorded more weight.  See Francisco, supra.  Also, 
although x-ray findings in June 2000 revealed mild kyphotic 
deformity, there is no showing that the veteran has muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  Rather, findings on 
examination in January 2005 included a normal gait and no 
muscle spasm.  Additionally, since this rating is warranted 
for symptoms with or without pain, the veteran's complaints 
of pain would already be contemplated in the 10 percent 
rating under the new criteria.

Although the veteran has reported pain with radiation down 
both legs, he has repeatedly demonstrated normal neurologic 
and sensory findings, including on examination in June 2000 
and January 2005.  Also, MRI findings of the veteran's lumbar 
and thoracic spines in August 2000 revealed no herniated 
disc.  Furthermore, there are no complaints or medical 
findings of incapacitating episodes on record. Consequently, 
evaluating the veteran's thoracic back disability under the 
new and old criteria for intervertebral disk syndrome is not 
applicable.  See 38 C.F.R. § 4,71a, Diagnostic Codes 5293 
(2002), 5243 (2005).

The Board has considered whether an increased evaluation is 
warranted for residuals of the veteran's compression fracture 
at T10 on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  However, the evidence of record does not 
demonstrate that it has resulted in a disability picture that 
is unusual and exceptional in nature. There is no indication 
that the condition ever has required frequent 
hospitalization, or that the disability alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Accordingly, an 
extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1) (2005).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent for the service-connected thoracic spine disability 
under either the old or new rating criteria.  Therefore, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b).

IV.  Low Back Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

The lapse of many years between the veteran's separation from 
service and the first treatment for the claimed disorder is 
evidence against the claim.  See Maxson v. Gober, 230 F.3rd 
1330, 1333 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).  

Upon a review of the evidence, the Board finds no chronic low 
back disability in service.  Service medical records show 
that he was treated for a back injury due to a fall down some 
stairs in 1965; however, the treatment records only reflect 
complaints of mid back pain and findings of a slight 
compression fracture at T10.  They are devoid of complaints 
or findings related to the low back.  

The service medical records also show two subsequent back 
injures - one in October 1965 in which the veteran 
experienced the onset of right sided back pain lifting 
garbage that day, and one in August 1966 noting that the 
veteran hurt his back.  The veteran was given an impression 
in October 1965 of questionable mild strain and in August 
1966 of slight muscle spasm right paraspinal muscle.  Lumbar 
and thoracic spine x-rays taken in August 1966 revealed no 
abnormalities except for a minimal loss of volume of T10.  In 
short, there is no showing that the veteran had a chronic low 
back disability in service; rather, he was assessed as having 
questionable mild strain and slight muscle spasm related to 
two separate incidents.  These two episodes of care during 
service apparently resolved without subsequent evaluations 
during service and with no documented residuals.  
Accordingly, the Board finds that establishing service 
connection for a low back disability on the basis of 
chronicity in service is not in order.  38 C.F.R. § 3.303(b).

Similarly, the Board finds no other basis for establishing 
service connection.  The veteran asserts that he has suffered 
from a low back disability since service; however there is no 
medical evidence on file showing low back problems until many 
years after service, in 1999.  This is despite the veteran's 
report in the record that he underwent surgery for a 
fractured tailbone in the 1980s related to a motor vehicle 
accident, and despite numerous requests by VA that the 
veteran provide adequate information regarding the medical 
treatment he has had for his back so that VA may obtain the 
records.  Thus, as the record presently shows, the earliest 
diagnosis pertaining to the low back is an August 2000 VA 
outpatient record reflecting a diagnosis of mild degenerative 
joint disease of the lumbosacral spine.  This diagnosis 
appears to be based on August 2000 MRI findings.  Also, a VA 
orthopedic examiner in January 2005 diagnosed the veteran as 
having early slight degenerative joint disease at L3-4 and 5.  
This examiner did not render an opinion linking the MRI 
findings to the veteran's period of service over 30 years 
earlier.  

While the Board acknowledges that the veteran is competent to 
relate and describe symptoms of low back pain, to the extent 
that such symptoms may be the result of any number of 
physiological or psychological disorders, competent medical 
evidence is required to relate the symptoms and current 
disorder to service.  Consequently, the veteran's personal 
opinion as to an etiological relationship between an in-
service incident and a present low back disability is not 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In short, there is simply no medical evidence that relates 
the veteran's low back disability, diagnosed by MRI over 30 
years after service, to service.  While there are various 
medical records that include a recitation from the veteran as 
to the onset of low back pain in service due to a fall down 
some stairs, none of those records include any opinion by a 
physician relating a low back disability to service or 
otherwise endorses the history provided by the veteran.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

Based on the foregoing, the Board finds that the weight of 
evidence is against the veteran's claim for service 
connection for a low back disability and the claim must 
therefore be denied.  38 C.F.R. § 3.303.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b).


ORDER

An evaluation in excess of 10 percent for a thoracic spine 
disability is denied.

Service connection for a low back disability is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


